Citation Nr: 0944453	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  06-09 029	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
Board of Veterans' Appeals August 15, 1985, decision which 
found that the Veteran was not entitled to a schedular 
disability evaluation in excess of 70 percent for 
schizophrenia, chronic undifferentiated type, and denied a 
total disability rating based on individual unemployability 
(TDIU).  


REPRESENTATION

Moving party represented by:   Douglas A. Williams, Attorney


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel





INTRODUCTION

The Veteran served on active duty from October 1976 to 
January 1979.  

This case initially came before the Board of Veterans' 
Appeals (Board) on motion by the Veteran asserting CUE in an 
August 16, 1985, Board decision.  In that decision, the Board 
denied a schedular disability evaluation in excess of 70 
percent for schizophrenia, chronic undifferentiated type, and 
denied a TDIU.  

The Board denied that motion in a decision of March 2008.  
The Veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court) and in June 2009, the Court 
granted the VA General Counsel's and Veteran's Joint Motion 
For Remand.  The Board's decision was vacated and the 
Veteran's claim was remanded to the Board.  The Order called 
for the claim to be remanded so that the Board could 
readjudicate the claim, to include a more adequate 
explanation as to whether 38 C.F.R. § 3.343 was correctly 
applied in the 1985 decision.  


FINDING OF FACT

The August 1985 Board decision was supported by the evidence 
then of record and was consistent with the applicable law and 
regulations extant at that time.


CONCLUSION OF LAW

The Board's decision of August 1985 was not clearly and 
unmistakably erroneous as to the denial of a schedular 
disability evaluation in excess of 70 percent for 
schizophrenia, chronic undifferentiated type, and denial of a 
TDIU.  38 U.S.C.A. § 7111 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 20.1403 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).

In this case, VCAA notice is not required because the issue 
presented involves a motion for review of a prior final Board 
decision on the basis of CUE.  See Livesay v. Principi, 15 
Vet. App. 165, 179 (2001) (en banc).

II. Clear & Unmistakable Error

According to a March 2006 motion filed by the Veteran's 
representative, the Veteran asserts that a CUE was made by 
the Board in its August 16, 1985, decision that denied a 
schedular disability evaluation in excess of 70 percent for 
schizophrenia, chronic undifferentiated type, and denied a 
TDIU, because (1) the Board affirmed the reduction of the 
Veteran's rating, but failed to apply the guidelines of 38 
C.F.R. § 3.343, as required by law; (2) the Board failed to 
apply the benefit of the doubt rule; and, (3) the Board 
misapplied the burden of proof and treated the case as one 
for an increased disability rating rather than a reduction of 
the disability rating.

A Board decision is subject to revision on the grounds of CUE 
and must be reversed or revised if evidence establishes such 
error.  See 38 U.S.C.A. § 7111(a) (West 2002 & Supp. 2009).  
According to the regulations, CUE is the kind of error, of 
fact or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  See 38 C.F.R. § 20.1403(a) 
(2009).  Generally, CUE is present when either the correct 
facts, as they were known at the time, were not before the 
Board, or the statutory and regulatory provisions extant at 
the time were incorrectly applied.  Id.  Review for CUE in a 
prior Board decision must be based on the record and the law 
that existed when the decision was made.  See 38 C.F.R. § 
20.1403(b) (2009).

The regulations cited above further provide that to warrant 
revision of a Board decision on the grounds of CUE, there 
must have been an error in the Board's adjudication of the 
appeal which, had it not been made, would have manifestly 
changed the outcome when it was made; if it is not absolutely 
clear that a different result would have ensued, the error 
complained of cannot be clear and unmistakable.  See 38 
C.F.R. § 20.1403(c) (2009).  Examples of situations that are 
not CUE include the following: (1) Changed diagnosis - a new 
diagnosis that 'corrects' an earlier diagnosis considered in 
a Board decision; (2) Duty to assist - the Secretary's 
failure to fulfill the duty to assist under 38 U.S.C.A. § 
5107(a); and, (3) Evaluation of evidence - a disagreement as 
to how the facts were weighed or evaluated.  See 38 C.F.R. § 
20.1403(d) (2009).  CUE does not include the otherwise 
correct application of a statute or regulation where, 
subsequent to the Board decision challenged, there has been a 
change in the interpretation of the statute or regulation.  
See 38 C.F.R. § 20.1403(e) (2009).

According to 38 C.F.R. § 3.105(a), previous determinations 
that are final and binding will be accepted as correct in the 
absence of CUE.  Where evidence establishes such error, the 
prior decision will be reversed or amended.

The Court has propounded a three-pronged test for determining 
when there has been CUE committed in a prior decision.  This 
test is as follows: (1) either the correct facts, as they 
were known at the time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how the facts 
were weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied; (2) 
the error must be undebatable and of the sort which, had it 
not been made, would have manifestly changed the outcome at 
the time it was made; and (3) a determination that there was 
CUE must be based on the record and law that existed at the 
time of the prior adjudication in question.  See Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992); see also Busto v. 
West, 179 F.3d 1378, 1380-81 (Fed. Cir. 1999) (expressly 
adopting "manifestly changed the outcome" language of 
Russell, supra).

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court refined 
and elaborated on the test set forth in Russell.  In Fugo, 
the Court stated:

...CUE is a very specific and rare kind 
of 'error.'  It is the kind of error, of 
fact or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error. . . If a claimant-appellant 
wishes to reasonably raise CUE there must 
be some degree of specificity as to what 
the alleged error is and, unless it is 
the kind of error . . . that, if true, 
would be CUE on its face, persuasive 
reasons must be given as to why the 
result would have been manifestly 
different but for the alleged error.  It 
must be remembered that there is a 
presumption of validity to otherwise 
final decisions, and that where such 
decisions are collaterally attacked, and 
a CUE claim is undoubtedly a collateral 
attack, the presumption is even stronger.

Fugo, 6 Vet. App. at 43-44 (emphases in original).

Thus, as a threshold matter, a Claimant must plead CUE with 
sufficient particularity.  Only if this threshold requirement 
is met does the Board have any obligation to address the 
merits of the CUE claim.  See Phillips v. Brown, 10 Vet. App. 
25 (1997) (distinguishing denial of CUE due to pleading 
deficiency and denial of CUE on merits); Luallen v. Brown, 8 
Vet. App. 92 (1995).

The Court also held in Fugo that allegations that previous 
adjudications had improperly weighed and evaluated the 
evidence can never rise to the stringent definition of CUE.  
See Fugo, 6 Vet. App. at 44.  Additionally, the Court held 
that VA's breach of its duty to assist cannot form a basis 
for a claim of CUE.  See Caffrey v. Brown, 6 Vet. App. 377, 
382 (1994).

A.  Factual Background

The Veteran served in the United States Air Force from 
October 1976 to January 1979.  A rating decision issued two 
months after his separation from service granted service 
connection for schizophrenia, evaluated as 30 percent 
disabling and effective the day after his discharge from 
service.

A June 1982 rating decision increased the disability 
evaluation for schizophrenia to 100 percent effective April 
9, 1981.  The decision explained that the Veteran reached a 
disability level which precluded employment because of his 
service-connected schizophrenia from the date of his private 
hospital admission on April 9, 1981, and that the record did 
not establish that the Veteran's condition improved 
substantially subsequent to that treatment, with current 
evidence establishing a need for continued in-patient care.

A June 1981 hospitalization discharge summary relays that 
prior to the Veteran's April 9, 1981, admission he remained 
at home in bed, was very withdrawn and reclusive, had been 
eating very poorly, and was markedly disheveled and unkempt.  
On mental status examination it was noted that he moved 
rather slowly and gave the impression of at least a mild 
degree of psychomotor retardation.  He was slow to respond to 
questions and on occasion he would stare rather blankly and 
look around the room.  Although he appeared to be 
hallucinating, he denied the presence of auditory or visual 
hallucinations.  He complained of subjective feelings of both 
anxiety and depression.  His manner of relating was rather 
superficial and he seemed rather inarticulate in describing 
his feelings.  His overall affect was felt to be rather flat, 
bland and restricted.  He denied suicidal ideas and was not 
considered a danger to himself or to others.  It was 
difficult to distinguish between the presence of apathy and 
true depression.  He did not speak spontaneously but 
attempted to answer questions.  His replies were relevant and 
coherent but, in spite of the fact that he is a college 
graduate, his answers were considered rather fragmentary and 
of poor quality.  Fixed delusional trends were not in 
evidence.  He continued to relate in a rather vague and 
perplexed manner.  He had difficulty over the past 2-3 years 
in structuring his time, taking care of routine activities of 
daily living and setting up and maintaining short or long-
term goals.  He was oriented in all spheres and his memory 
was preserved for both remote and recent events.  His 
attention span seemed somewhat shortened and his ability to 
concentrate was impaired.  He was felt to be of average 
intelligence but there were indications that there was some 
cognitive deterioration as a result of his illness.  His 
judgment appeared to be markedly impaired at times.  He 
seemed to lack any true insight.

During the Veteran's course in the hospital he remained 
rather confused and perplexed.  There appeared to be 
indicators of depression, as well as some anxiety.  He 
continued to complain about feeling weak and tired and 
remained rather apathetic and withdrawn.  Usually when seen 
on morning rounds, he would be lying immobile on his bed and 
not involved in any activities, such as listening to the 
radio, reading, etc.  He denied fantasizing during these 
periods of time.  The Veteran continued to be rather flat and 
spent much of his time in bed.  The staff had difficulty in 
motivating him to do anything.  The Veteran took 
approximately 2 weeks to complete an MMPI (Minnesota 
Multiphasic Personality Inventory) and this was only with a 
great deal of prodding.  He continued to be rather apathetic.  
He began talking of feeling better, although his behavior 
changed very little.  He subsequently began to feel slightly 
more animated.  It was found that he functioned reasonably 
well when pushed, but when left to his own devices, would lie 
in bed.

According to a May 1982 VA psychiatric examination report, on 
examination after 5 months of hospitalization (separate from 
the above hospitalization), it was the VA physician's opinion 
that the Veteran suffered from a severely debilitating form 
of chronic undifferentiated schizophrenia, which impaired him 
in all areas of functioning.  He also noted that 
hospitalization was justified and continued hospitalization 
and efforts at rehabilitation would be required to help the 
Veteran function outside the hospital.  It was thought that 
employment outside a sheltered workshop may be unrealistic.

VA outpatient treatment reports from May and June 1983 show 
that the Veteran improved his hygiene and was a member of the 
jogging team.  One entry states that the Veteran was neat, 
pleasant, and appropriate.

The Veteran was given a VA psychiatric examination in 
September 1983.  At that examination, he was described as a 
soft-spoken, pleasant and cooperative young man who was 
friendly and loquacious but shy.  He had difficulty 
comprehending the purpose of the interview although a 
detailed description was offered.  His language was good but 
his comprehension of language was fair.  Responses were 
coherent and relevant but inclined to be circumstantial and 
rambling.  Affect was appropriate to the subject matter.  No 
defect in orientation or memory was apparent.  The Claimant 
demonstrated moderate tension by an uneasy laugh as he 
attempted to ascertain the nature of the interview.  He 
appeared to get along well with his peers and supervisors.  
He often repeated his need for "structure" apparently 
understanding that he had difficulty in coping with the 
unexpected where spontaneity is required.  He felt that he 
was completely unable to perform productive labor without 
close supervision.

A November 1983 rating decision reduced the Veteran's 
disability evaluation from 100 percent to 70 percent, 
effective May 1, 1983.  It was noted that he had failed to 
report for a physical examination in April 1983 and his award 
had been suspended.  It was also noted that Physical 
Evaluation Board (PEB) findings indicated that a 70 percent 
rating was warranted.  It was explained that the Veteran's 
condition appeared to have improved somewhat and it was not 
felt that the symptomatology at that time was so severe as to 
preclude all further substantial employment.  The Veteran 
filed a notice of disagreement with this decision and 
perfected an appeal to the Board.

The other notable piece of relevant medical evidence of 
record at the time of the August 1985 Board decision was an 
October 1984 VA Special Report.  The October 1984 VA Special 
Report stated that the Veteran was an outpatient and member 
of the Canandaigua VA Medical Center Day Treatment Center 
(DTC) since July 1982.  At the time of his referral to the 
DTC he had been an inpatient at the Institute of Living, 
where he had been treated for the acute manifestations of his 
illness over the course of seven months.  At the time of the 
special report, and since the Veteran's admission to the DTC, 
he was involved in intensive social, vocational and 
avocational assessment and rehabilitation programs.  In 
addition, he was receiving antipsychotic medication and was 
being seen by a psychiatrist regularly.  The examiner stated 
that "[a]lthough some improvement is noted, the course of 
treatment has been difficult."  It was felt that at that time 
the depth and severity of the Veteran's illness were still of 
such dimension and gravity as to interfere, indeed prevent, 
gainful employment.  The Veteran did show an increased 
capacity for pleasurable experiences and improved 
interpersonal relationships, but was still unable to 
adequately handle ordinary conflicts and stresses of daily 
living.

On August 16, 1985, the Board issued a decision which found 
that the Veteran was not entitled to a schedular disability 
evaluation in excess of 70 percent for schizophrenia, chronic 
undifferentiated type, and which denied a TDIU.

B.  Relevant Law in 1985

Under 38 C.F.R. § 3.102 (1985), it stated the following:

It is the defined and consistently 
applied policy of the Veterans 
Administration to administer the law 
under a broad interpretation, consistent, 
however, with the facts shown in every 
case.  When after careful consideration 
of all procurable and assembled data, a 
reasonable doubt arises regarding service 
origin, the degree of disability, or any 
other point, such doubt will be resolved 
in favor of the claimant.  By reasonable 
doubt is meant one which exists by reason 
of the fact that the evidence does not 
satisfactorily prove or disprove the 
claim, yet a substantial doubt and one 
within the range of probability as 
distinguished from pure speculation or 
remote possibility.  It is not a means of 
reconciling actual conflict or a 
contradiction in the evidence; the 
Claimant is required to submit evidence 
sufficient to justify a belief in a fair 
and impartial mind that his claim is well 
grounded.  Mere suspicion or doubt as to 
the truth of any statements submitted, as 
distinguished from impeachment or 
contradiction by evidence or known facts, 
is not a justifiable basis for denying 
the application of the reasonable doubt 
doctrine if the entire, complete record 
otherwise warrants invoking this 
doctrine.  The reasonable doubt doctrine 
is also applicable even in the absence of 
official records, particularly if the 
basic incident allegedly arose under 
combat, or similar strenuous conditions, 
and is consistent with the probable 
results of such known hardship.

Under 38 C.F.R. § 3.343 (1985), it stated the following, in 
part:

(a) General.  Total disability ratings, 
when warranted by the severity of the 
condition and not granted purely because 
of hospital, surgical, or home treatment, 
or individual unemployability will not be 
reduced, in the absence of clear error, 
without examination showing material 
improvement in physical or mental 
condition.  Examination reports showing 
material improvement must be evaluated in 
conjunction with all the facts of record, 
and consideration must be given 
particularly to whether the veteran 
attained improvement under the ordinary 
conditions of life, i.e., while working 
or actively seeking work or whether the 
symptoms have been brought under control 
by prolonged rest, or generally, by 
following a regimen which precludes work, 
and, if the latter, reduction from total 
disability ratings will not be considered 
pending reexamination after a period of 
employment (3 to 6 months).



Under 38 U.S.C.A. § 4004(d) (West 1982), it stated the 
following:

The decisions of the Board shall be in 
writing and shall contain findings of 
fact and conclusions of law separately 
stated.

C.  Analysis

Initially, the Board notes that the veteran's 100 percent 
disability rating for schizophrenia had not been in effect 
for 5 years or more at the time it was reduced; therefore, 
the provisions of 38 C.F.R. § 3.344 (1985) were not 
applicable.  See 38 C.F.R. § 3.344(c) (1985).  It is also 
noted that benefits were initially suspended because the 
Veteran did not report for an examination.  When resumed, the 
symptoms were at the 70 percent rate.

Two of the Veteran's contentions of CUE in the August 1985 
Board decision are that the Board affirmed the reduction of 
the Veteran's rating, but failed to apply the guidelines of 
38 C.F.R. § 3.343, as required by law, and that the Board 
misapplied the burden of proof and treated the case as one 
for an increased disability rating rather than a reduction of 
the disability rating.  These contentions are similar in that 
they both deal with the burden of the parties.  Essentially, 
the Veteran is pointing out that in 1985 the Board explained 
the Veteran's claim as if it were a claim for an increased 
rating and a TDIU rather than one for a reduction.  He argues 
that this meant that he would have to show that his 
disability worsened or that he was unable to secure and 
follow a substantially gainful occupation by reason of 
service-connected schizophrenia, as opposed to VA having the 
burden to show material improvement in his mental condition.  
Again, it is noted that benefits had been suspended and 
restored at the 70 percent rate.  Nevertheless, discussion of 
this argument follows.

At the time of the August 1985 Board decision it was required 
that decisions of the Board be "in writing and shall contain 
findings of fact and conclusions of law separately stated."  
See 38 U.S.C.A. § 4004(d) (West 1982).  Congress amended 38 
U.S.C.A. § 4004(d), effective as of January 1, 1989, to 
mandate that a "decision of the Board shall include ... a 
written statement of the Board's findings and conclusions, 
and the reasons or bases for those findings and conclusions, 
on all material issues of fact and law presented on the 
record."  See Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990) 
(emphasis in original) (citing 38 U.S.C.A. § 4004(d)(1) 
(1988)).  Accordingly, in August 1985 the Board was not 
required to include reasons and bases for the findings and 
conclusions on all material issues of fact and law.  While 
the Board did not lay out its entire reasoning in 1985, the 
decision it issued makes clear that it considered the law 
relevant to reductions of disability ratings and reasonable 
doubt.

The Board's August 1985 decision indicates that 38 C.F.R. §§ 
3.102 and 3.343 were considered.  In the "Actions Leading to 
Present Appellate Status" section, the RO rating decision 
reducing the Veteran's disability evaluation to 70 percent is 
discussed and it is clear that this is the decision on 
appeal.  In the "Contentions" section it is specifically 
noted that the Veteran's representative requested that the 
provisions of 38 C.F.R. §§ 3.102 and 3.343(a) be considered.  
Most importantly, the "Law and Regulations" section included 
the relevant portions of 38 C.F.R. §§ 3.102 and 3.343(a).  
Specifically, the "Law and Regulations" section included 
the following language:

A total disability rating when warranted 
by the evidence of record and not based 
solely on individual unemployability, 
will not be reduced, in the absence of 
clear error, without examination showing 
material improvement in physical or 
mental condition.  38 C.F.R. § 3.343(a).

Moreover, the first paragraph of the "Discussion and 
Evaluation" portion of the decision reads as follows:

The Board has reviewed the evidence of 
record with special attention given to 
the arguments advanced on appeal by the 
Veteran and his representative, the 
results of the recent Veterans 
Administration examination and the report 
of recent outpatient treatment received 
by the Veteran.  This evidence has been 
carefully assessed in light of applicable 
statutory and regulatory provisions.

It is clear from the above statements in the Board's 1985 
decision that 38 C.F.R. §§ 3.102 and 3.343(a) were considered 
by the Board at that time.  The argument on appeal had 
addressed these matters, as was noted, and they were 
contained in the decision.  That they were not specifically 
cited in the Discussion and Evaluation system does not mean 
that they were not considered.  As further evidence that the 
provisions were considered, they were cited in the pertinent 
Conclusion of Law following the Discussion and Evaluation.

The Veteran had previously been rated based on complete 
social and industrial inadaptability, and in its 1985 
decision the Board explained that this was not the case at 
that time.  When finding that his current symptomatology did 
not indicate that he had active psychotic manifestations of 
such a degree as to result in complete social and industrial 
inadaptability, the Board weighed the available evidence and 
stressed that the Veteran's psychiatric disorder had been 
effectively treated through outpatient treatment and that he 
had not recently required any inpatient treatment for his 
disorder.  The Board also noted that while the opinion had 
been expressed that the Veteran was incapable of 
substantially gainful employment, the Board concluded that 
the evidence of record indicated that he would at least be 
capable of performing some nonstressful and structured form 
of employment.

Under these circumstances, the determination made by the 
Board in August 1985 was reasonable with respect to the facts 
shown, and the law was not misapplied, and it certainly was 
not ignored.  Additionally, implicit in the Veteran's 
argument is the intimation that VA did not properly weigh the 
evidence.  However, disagreement with how the facts were 
weighed or evaluated does not constitute CUE.  Russell, 
supra, at 311.  

In sum, the evidence of record does not compel the 
conclusion, to which reasonable minds could not differ, that 
the rating result would have been manifestly different but 
for the claimed error.  Accordingly, CUE is not established, 
and the Veteran's claim of CUE in a Board decision on August 
1985, must be denied.  38 U.S.C.A. § 5107(b) (West 2002 & 
Supp. 2009); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
See also 38 C.F.R. § 3.156(a) (2009).

While it may not have been explained specifically in the 
Discussion and Evaluation as such, the Board in 1985 
considered 38 C.F.R. § 3.343(a) and found that when evaluated 
in conjunction with all the facts of record, the Veteran's VA 
examination showed material improvement in his mental 
condition under the ordinary conditions of life.  As noted, 
the provisions were cited several times in the decision, and 
more importantly, THE EVIDENCE ON FILE SHOWED IMPROVEMENT!  
The examination and outpatient records used in entering the 
decision show improvement over the records used in assigning 
the earlier higher rating.

The Veteran's final contention of CUE in the August 1985 
Board decision is that the Board failed to apply the benefit 
of the doubt rule.  As discussed above, the Board considered 
38 C.F.R. § 3.102 (1985) when making its decision.  In fact, 
the Board specifically noted that the doctrine of reasonable 
doubt had been considered, but that it was felt that the 
facts of the case did not raise such doubt.  The Veteran 
posits two arguments in the discussion of this contention in 
his March 2006 motion.

The Veteran's first argument is that it is unclear if in 1985 
the Board considered an October 1984 report from a Dr. "C."  
The Board mentioned the report and the relevant findings of 
the report in the evidence section of its decision.  In its 
discussion, the Board noted a review of the evidence of 
record and that the evidence had been carefully assessed in 
light of the applicable statutory and regulatory provisions.  
The Board also appeared to reference this report when it held 
that "[w]hile the opinion has been expressed that the Veteran 
is incapable of substantially gainful employment, we conclude 
that the evidence of record indicates that the Veteran would 
at least be capable of performing some nonstressful and 
structured form of employment"  (Dr. "C" opined that the 
Veteran's disability prevented him from obtaining 
employment).  Again, it should be stressed that in August 
1985 the governing law did not require the Board to provide 
reasons and bases as it does today.  Given the above, it is 
quite clear that the October 1984 report from Dr. "C" was 
considered when the Board made its August 1985 decision.  
That it was considered but discounted goes to the weighing of 
the evidence, it cannot be evidence of CUE.

The Veteran's second argument is that the report by Dr. "C" 
provided far greater weight of evidence in support of the 
conclusion that the Veteran's disability rating should not 
have been reduced, or at least put the evidence in equipoise.  
This is an allegation that the Board improperly weighed and 
evaluated the evidence; such contentions can never rise to 
the stringent definition of CUE.  See Fugo, 6 Vet. App. at 
44; see also 38 C.F.R. § 20.1403(d)(3) (2009).

In sum, the Board finds that in August 1985 the correct 
facts, as they were known at the time, were before the Board 
and the statutory and regulatory provisions extant at the 
time were correctly applied.  For all the reasons above, the 
motion for revision or reversal on the basis of CUE in the 
August 16, 1985, Board decision is denied.


ORDER

The motion alleging CUE in the Board's August 16, 1985, 
decision in denying a schedular disability evaluation in 
excess of 70 percent for schizophrenia, chronic 
undifferentiated type, and in denying a TDIU, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


